Title: From John Adams to John Taylor, 15 April 1814
From: Adams, John
To: Taylor, John



Sir
Quincy April 15 1814

I have received your Inquiry in a large Volume, neatly bound. Though I have not read it in course, yet upon an application to it, of the Sortes virgilianæ, Scarce a page has been found, in which my name is not mentioned and Some public Sentiment or expression of mine examined. Revived as they these Subjects are, in this manner in the recollection of the Public, after an Oblivion of So many Years; by a Gentleman of your high rank, ample fortune, learned education and powerful Connections: I flatter myself it will not be thought improper, in me to solicit your Attention to a few explanations and justifications of a Book that has been misunderstood, misrepresented and abused more than any other, except the Bible, that I have ever read.
In the first Words of the first Selection, you Say “Mr Adams’s political System, deduces government from a natural fate; the policy of the United States deduces it, from moral liberty.”
This Sentence, I must acknowledge, passes all my Understanding. I know not what is meant, by Fate; nor what distinction there is, between or may be made, or conceived, between a natural, or artificial or unnatural Fate. Nor do I well know, what “Moral Liberty” Signifies. I have read a great deal about the Words, Fate and Chance: but though I close my Eyes, to abstract my meditations, I never could conceive any idea of Either. When an Action or Event, happens or occurs, without a cause; Some Say it happens by chance. This is equivalent to saying that chance is no cause at all; it is nothing. Fate too, is no cause, no Agent no Powor. It has neither Understanding, Will, Affections, Liberty or Choice. It has no existence; it is not even a figment of Imagination; it is a mere Invention of a Word, without a meaning. It is a Non Entitty; it is Nothing. Mr. Adams most certainly never deduced any System from Chance or Fate natural, artificial or unnatural.
Liberty, according to my Metaphysicks, is an intellectual Quality. An attribute, that belongs not to Fate nor Chance. Neither possesses it, Neither is capable of it. There is nothing moral or immoral in the Idea of it. The definition of it, is a Self Determining Power, in an intellectual Agent. It implies, Thought, and Choice, and Power. It can elect between Objects, indifferent in point of Morality; neither morally good nor morally evil. If, the Substance in which, this quality, Attribute, Adjective, call it which you will, exists, has a moral Sense, a  Conscience, a moral Faculty; if it can distinguish between moral good and moral Evil, and has power to choose the former, and refuse the latter: it can, if it will, choose the Evil, and reject the Good, as We See, in experience it, very often does.
“Mr. Adams’s System,” and “the Policy of the united States are drawn from the Same Sources, deduced from the same principles, wrought into the same frame: indeed they are the Same, and ought never to have been divided or seperated; much less sett in opposition to each other as they have been.
That We may more clearly see how those hints apply; certain technical terms must be defined.
1 Despotism. A Sovereignty unlimited i.e. The Suprema Lex; The Summa Potestatis, in One. This has rarely, if ever existed, but in Theory.
2. Monarchy. Sovereignty, in one variously limited.
3. Aristocracy. Sovereignty in a few.
4. Democracy. Sovereignty in the many; i.e. in the whole Nation; the whole Body, Assemblage, Congregation, or, if you are an Episcopalian, you may call it, if you please Church of the whole People. This Sovereignty must in all cases be exerted, or exercised by the whole People assembled together. This Form of Government has Seldom if ever existed, but in Theory. As rarely at least as an Unlimited Despotism in one Individual.
5. The infinite Variety of Mixed Governments, are all So many different Combinations, Modifications, and intermixtures, of the Second third and fourth Species, or divisions.
Now; every one of these Souvereigns, possesses intellectual Liberty, to Act for the public good, or not. Being men they have all, what Dr Rush calls a moral faculty, Dr Hutchinson a moral Sense, and the Bible and the generality of the World, a Conscience. They are all, therefore under moral Obligations, to do to others, as they would have others Do to them; to consider themselves, born authorised, empowered for the good of Society as well as their own good. Despots, Monarchs, Aristocrats, Democrats, holding Such high Trusts are under the most Solemn and the most Sacred moral Obligations to consider their Trusts and their Power to be instituted for the benefit and happiness of their Nations, not their Nations as Servants to them or their Friends or Parties. in other Words, to exert all their intellectual Liberty; to employ all their Faculties, Talents and Power, for the public, general, universal good of their Nations; not for their own Seperate good, or the interest of any Party.
In this point of view, there is no difference in forms of Government. All of them and all Men concerned in them: All are under equal moral Obligations. The intellectual Liberty of Aristrocracies and Democracies can be exerted only, by Votes, and ascertained only, by Ayes and Noes. The Soverign Judgment and Will can be determined, known and declared only by Majorities. This Will, this decision, is Sometimes determined by a Single Vote; often by two or three; very rarely by a large Majority; Scarcely ever by an Unanimous Suffrage. And from the impossibility of keeping together at all times the same number of Voters, the Majorities are apt to waver from day to day, and Swing like Pendulums from Side to Side.
Nevertheless, The Minorities have, in all cases, the same intellectual Liberty, and are under the same moral Obligations, as the Majorities.
In what manner, these theoretical intellectual Liberties have been exercised, and these moral Obligations fulfilled, by Despots, Monarchs, Aristocrats and Democrats, is obvious enough in History, and in Experience. They have all in general conducted alike. But this investigation is not at present before Us.
I may give you, in future Letters a few more remarks mean time I am as usual your respectfull Servant

John Adams